DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 206.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 184.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 6,296,300 B1)
Regarding claim 1, Sato discloses 2a front cross beam (Fig. 4, 5 with 21) having a left portion (Fig. 6, 22), a medial portion (Fig. 6, 24), and a right 3portion (Fig. 6, 23), wherein the left portion and the right portion are bent rearward relative to the 4medial portion (col. 13 ln. 6-9); 5a floor structure (Fig. 5, 6) having an upper mounting interface (Fig. 6, 17) and a lower mounting 6interface (Fig. 6, 26) separated by an angled medial section (Fig. 6 and col. 13 ln. 60-65) that slopes downward from front to back (Fig. 6 illustrates the angled medial section of 24 that slopes downward from front to back), 7wherein the upper mounting interface (17) is coupled with a bottom end of the front cross 8beam (col. 13 ln. 27-34); and 9a subfloor cross beam (Fig. 1, 7 with 10) positioned underneath the floor structure and 10coupled with the 
As to claim 2, Sato discloses wherein: 2one or both of the front cross beam or the subfloor cross beam comprises 3extruded aluminum (col. 6 ln. 28-36); and 4the floor structure comprises pressed aluminum (col. 6 ln. 28-36).  
Regarding claim 3, Sato discloses 1wherein:  2the front cross beam defines an interior comprising a number of ribs (Fig. 6 illustrates multiple ribs) 3extending along a length of the front cross beam.  
As to claim 4, Sato discloses 1wherein: 2the subfloor cross beam defines an interior comprising at least one rib 3extending along a length of the subfloor cross beam (Fig. 6).  
Regarding claim 5, Sato discloses 1wherein 2the upper mounting interface (Fig. 6, 17) comprises a front upper flange configured to be fastened against a front surface of the front cross beam (Fig. 4, 5 with 21); 19the upper mounting interface comprises a rear upper flange configured to be fastened against a rear surface of the front cross beam (col. 6 ln. 49-56);  6the lower mounting interface (Fig. 6, 26) comprises a front lower flange configured to 7be fastened against a front surface of the subfloor cross beam (col. 13 ln. 58-67); and 8the lower mounting interface comprises a rear lower flange (Fig. 7, 22a, 22b) configured to 9be fastened against a top surface of the subfloor cross beam.  
As to claim 6, Sato discloses 1further comprising: 2a rigid tunnel (Fig. 4, 6a) coupled with a rear surface of the front cross beam and a top 3surface of the angled medial section of the floor structure, the rigid tunnel (6a) being 4configured to direct force from a frontal collision from the firewall to one or more central 5crossbeams positioned rearward of the firewall (col. 15 ln. 45-58).  

Regarding claim 8, Sato discloses 2a front cross beam (Fig. 4, 5 with 21) having a left portion (Fig. 6, 22), a medial portion (Fig. 6, 24), and a right 3portion (Fig. 6, 23), wherein the left portion and the right portion are bent rearward relative to the 4medial portion (col. 13 ln. 6-9), wherein the front cross beam (5 with 21) defines an interior comprising a plurality of 5ribs (Fig. 6 illustrates multiple ribs) extending along a length of the front cross beam;  6a floor structure (Fig. 5, 6) comprising:  7an upper flange (Fig. 6, 17) generally aligned with a vertical axis of the 8firewall, the upper flange being coupled with a bottom end of the front cross 9beam; and  10a lower flange (Fig. 6, 26) separated from the upper flange by an angled 11medial section (col. 13 ln. 60-65) that slopes downward from front to back (Fig. 6 illustrates the angled medial section of 24 that slopes downward from front to back), the lower flange being 12generally aligned with a horizontal axis of the firewall; and  13a subfloor cross beam (Fig. 1, 7 with 10) positioned underneath the floor structure and 14coupled with the lower flange (26) such that the subfloor cross beam is spaced laterally 15rearward of the medial portion of the front cross beam, wherein the subfloor cross beam 20defines an interior comprising at least one rib extending along a length of the subfloor cross beam, wherein the firewall is configured to separate a passenger compartment (Fig. 5, P.C.) of 18the electric vehicle from a motor compartment (Fig. 5, E) of the electric vehicle.  
As to claim 9, Sato discloses 1wherein 2the at least one rib comprises a rib extending between a front corner and a 3rear corner of the subfloor cross beam (Fig. 6).  
Regarding claim 10, Sato discloses 1wherein 2the plurality of ribs comprises at least two ribs extending from a front wall 3of the front cross beam to a rear wall of the front cross beam (Fig. 6 illustrates at least 2 ribs).  

Regarding claim 12, Sato discloses 1wherein: 2a front surface of the firewall is coupled with one or more front crash 3beams (col. 7 ln. 12-18).  
As to claim 13, Sato discloses 1wherein: 2the angled medial section of the floor structure comprises one or more 3embossed features (Fig. 6, 34) formed in a top surface and a bottom surface of the angled medial 4section.  
Regarding claim 14, Sato discloses 12a rigid tunnel (Fig. 4, 6a) coupled with a rear surface of the front cross beam and a top 3surface of the angled medial section of the floor structure, the rigid tunnel being 4configured to direct force from a frontal collision from the firewall to one or more central 5crossbeams positioned rearward of the firewall (col. 15 ln. 45-58).  
Regarding claim 15, Sato discloses 3receiving a collision at a front end of the electric vehicle (Fig. 8 and col. 7 ln. 60 – col. 8 ln. 5);  4absorbing at least a portion of a force from the collision at a front crash 5beam by crumpling a portion of the front crash beam (col. 8 ln. 1-5); and  6transferring at least a portion of the force from a rear edge of the front 7crash beam to a firewall of the electric vehicle (coll. 8 ln. 5-16), the firewall comprising: 8a front cross beam (Fig. 4, 5 with 21) having a left portion (Fig. 6, 22), a medial portion (Fig. 6, 24), and a 9right portion (Fig. 6, 23), wherein the left portion and the right portion are bent rearward 10relative to the medial portion (col. 13 ln. 6-9);  11a floor structure (Fig. 5, 6) having an upper mounting interface (Fig. 6, 17) and a lower 12mounting interface (Fig. 6, 26) separated by an angled medial section (col. 13 ln. 60-65) that slopes downward 13from front to back (Fig. 6 illustrates the angled medial section of 24 that slopes downward from front to back), wherein the upper mounting interface (17) is coupled with a bottom 14end of the front cross beam (col. 13 ln. 27-34); and 15a subfloor cross beam (Fig. 1, 7 with 10) positioned underneath the floor structure and 16coupled with the lower mounting interface 
As to claim 16, Sato discloses 13transferring at least a portion of the force to a rigid tunnel (6a) that is coupled 4with the firewall such that a majority of the received force is directed away from the 5passenger compartment (col. 15 ln. 45-58).  
Regarding claim 17, Sato discloses 1wherein 2the upper mounting interface (Fig. 6, 17) comprises a front upper flange configured to be fastened against a front surface of the front cross beam (Fig. 4, 5 with 21); 19the upper mounting interface comprises a rear upper flange configured to be fastened against a rear surface of the front cross beam (col. 6 ln. 49-56);  6the lower mounting interface (Fig. 6, 26) comprises a front lower flange configured to 7be fastened against a front surface of the subfloor cross beam (col. 13 ln. 58-67); and 8the lower mounting interface comprises a rear lower flange (Fig. 7, 22a, 22b) configured to 9be fastened against a top surface of the subfloor cross beam.  
As to claim 18, Sato discloses 1wherein:  3the subfloor cross beam defines an interior comprising a rib extending 4between a front corner and a rear corner of the subfloor cross beam along a length of the 5subfloor cross beam (Fig. 6).  
Regarding claim 19, Sato discloses 13the front cross beam defines an interior comprising a number of ribs 4extending along a length of the front cross beam (Fig. 6 illustrates multiple ribs).  
As to claim 20, Sato discloses 1wherein 3the angled medial section of the floor structure comprises one or more 4embossed features (Fig. 6, 34) formed in a top surface and a bottom surface of the angled medial 5section.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Caillard et al. (US 9,422,005 B2) discloses a firewall separating a passenger compartment of a vehicle from a front portion of the chassis that holds the engine and a mechanism for absorbing a frontal impact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/June 14, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612